Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-1
                         944 Filed
                               Filed08/12/20
                                     01/22/21 Entered
                                               Entered08/12/20
                                                       01/22/2120:28:26
                                                                16:43:17 Page
                                                                          Page1 1ofof5959




                        IN THE UNITED STATES BANKRUPTCY COURT                                           SE1
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P.,1                          )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )

      PLAN OF REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT, L.P.

  PACHULSKI STANG ZIEHL & JONES LLP                          HAYWARD & ASSOCIATES PLLC
  Jeffrey N. Pomerantz (CA Bar No.143717)                    Melissa S. Hayward (TX Bar No. 24044908)
  Ira D. Kharasch (CA Bar No. 109084)                        Zachery Z. Annable (TX Bar No. 24053075)
  Gregory V. Demo (NY Bar No. 5371992)                       10501 N. Central Expy, Ste. 106
  10100 Santa Monica Boulevard, 13th Floor                   Dallas, TX 75231
  Los Angeles, CA 90067                                      Telephone: (972) 755-7100
  Telephone: (310) 277-6910                                  Facsimile: (972) 755-7110
  Facsimile: (310) 201-0760                                  Email: MHayward@HaywardFirm.com
  Email: jpomerantz@pszjlaw.com                                      ZAnnable@HaywardFirm.com:
          ikharasch@pszjlaw.com
          gdemo@pszjlaw.com

                             Counsel for the Debtor and Debtor-in-Possession




  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



                                                     -1-
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-1
                         944 Filed
                               Filed08/12/20
                                     01/22/21 Entered
                                               Entered08/12/20
                                                       01/22/2120:28:26
                                                                16:43:17 Page
                                                                          Page2 2ofof5959




  ARTICLE I. RULES OF INTERPRETATION, COMPUTATION OF TIME,
                GOVERNING LAW AND DEFINED TERMS .............................................. 1

          A.       Rules of Interpretation, Computation of Time and Governing Law ..................... 1

          B.       Defined Terms ...................................................................................................... 2

  ARTICLE II. ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS................. 14

          A.       Administrative Expense Claims.......................................................................... 14

          B.       Professional Fee Claims ...................................................................................... 15

          C.       Priority Tax Claims ............................................................................................. 15

  ARTICLE III. CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS
                 AND EQUITY INTERESTS ......................................................................... 15

          A.       Summary ............................................................................................................. 15

          B.       Summary of Classification and Treatment of Classified Claims and
                   Equity Interests ................................................................................................... 16

          C.       Elimination of Vacant Classes ............................................................................ 16

          D.       Impaired/Voting Classes ..................................................................................... 16

          E.       Unimpaired/Non-Voting Classes ........................................................................ 16

          F.       Impaired/Non-Voting Classes ............................................................................. 17

          G.       Cramdown ........................................................................................................... 17

          H.       Classification and Treatment of Claims and Equity Interests ............................. 17

          I.       Special Provision Governing Unimpaired Claims .............................................. 21

          J.       Subordinated Claims ........................................................................................... 21

  ARTICLE IV. MEANS FOR IMPLEMENTATION OF THIS PLAN ..................................... 21

          A.       Summary ............................................................................................................. 21




                                                              - ii -
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-1
                         944 Filed
                               Filed08/12/20
                                     01/22/21 Entered
                                               Entered08/12/20
                                                       01/22/2120:28:26
                                                                16:43:17 Page
                                                                          Page3 3ofof5959




        D.     Company Action ................................................................................................. 29

        E.     Release of Liens, Claims and Equity Interests.................................................... 30

        F.     Cancellation of Notes, Certificates and Instruments........................................... 30

        G.     Cancellation of Existing Instruments Governing Security Interests ................... 31

        H.     Control Provisions .............................................................................................. 31

        I.     Treatment of Vacant Classes .............................................................................. 31


                                                        - iii -
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-1
                         944 Filed
                               Filed08/12/20
                                     01/22/21 Entered
                                               Entered08/12/20
                                                       01/22/2120:28:26
                                                                16:43:17 Page
                                                                          Page4 4ofof5959



                                                                                                                                            Page

            J.        Plan Documents .................................................................................................. 31

  ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
               LEASES ......................................................................................................... 32

            A.        Assumption, Assignment, or Rejection of Executory Contracts and
                      Unexpired Leases ................................................................................................ 32

            B.        Claims Based on Rejection of Executory Contracts or Unexpired
                      Leases .................................................................................................................. 33

            C.        Cure of Defaults for Assumed or Assigned Executory Contracts and
                      Unexpired Leases ................................................................................................ 33

            D.        Assumption of Insurance Policies ....................................................................... 34

  ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ............................................. 34

            A.        Dates of Distributions ......................................................................................... 34

            B.        Distribution Agent .............................................................................................. 35

            C.        Cash Distributions............................................................................................... 35

            D.        Disputed Claims Reserve .................................................................................... 35

            E.        Rounding of Payments ........................................................................................ 35

            F.        De Minimis Distribution ..................................................................................... 36

            G.        Distributions on Account of Allowed Claims ..................................................... 36

            H.        General Distribution Procedures ......................................................................... 36

            I.        Address for Delivery of Distributions................................................................. 36

            J.        Undeliverable Distributions and Unclaimed Property ........................................ 36

            K.        Withholding Taxes .............................................................................................. 37

            L.        Setoffs ................................................................................................................. 37

            M.        Surrender of Cancelled Instruments or Securities .............................................. 37

            N.        Lost, Stolen, Mutilated or Destroyed Securities ................................................. 38




                                                                  - iv -
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-1
                         944 Filed
                               Filed08/12/20
                                     01/22/21 Entered
                                               Entered08/12/20
                                                       01/22/2120:28:26
                                                                16:43:17 Page
                                                                          Page5 5ofof5959



                                                                                                                                        Page

  ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT,
                UNLIQUIDATED AND DISPUTED CLAIMS ............................................ 38

          A.       Filing of Proofs of Claim .................................................................................... 38

          B.       Disputed Claims .................................................................................................. 38

          C.       Procedures Regarding Disputed Claims or Disputed Equity Interests ............... 38

          D.       Allowance of Claims and Equity Interests.......................................................... 39

          1.       Allowance of Claims ........................................................................................... 39

          2.       Estimation ........................................................................................................... 39

          3.       Disallowance of Claims ...................................................................................... 39

  ARTICLE VIII. EFFECTIVENESS OF THIS PLAN ............................................................... 40

          A.       Conditions Precedent to the Effective Date ........................................................ 40

          B.       Waiver of Conditions .......................................................................................... 41

          C.       Effect of Non-Occurrence of Conditions to Effectiveness ................................. 41

          D.       Dissolution of the Committee ............................................................................. 41

  ARTICLE IX. EXCULPATION, INJUNCTION AND RELATED PROVISIONS ................. 42

          A.       General ................................................................................................................ 42

          B.       Discharge of Claims ............................................................................................ 42

          C.       Exculpation ......................................................................................................... 42

          D.       Releases by the Debtor........................................................................................ 43

          E.       Preservation of Rights of Action......................................................................... 43

          1.       Maintenance of Causes of Action ....................................................................... 43

          2.       Preservation of All Causes of Action Not Expressly Settled or Released ........... 44

          F.       Injunction ............................................................................................................ 44

          G.       Term of Injunctions or Stays............................................................................... 45

  ARTICLE X. BINDING NATURE OF PLAN .......................................................................... 45


                                                               -v-
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-1
                         944 Filed
                               Filed08/12/20
                                     01/22/21 Entered
                                               Entered08/12/20
                                                       01/22/2120:28:26
                                                                16:43:17 Page
                                                                          Page6 6ofof5959



                                                                                                                                      Page

  ARTICLE XI. RETENTION OF JURISDICTION .................................................................... 45

  ARTICLE XII. MISCELLANEOUS PROVISIONS ................................................................. 48

          A.       Payment of Statutory Fees and Filing of Reports ............................................... 48

          B.       Modification of Plan ........................................................................................... 48

          C.       Revocation of Plan .............................................................................................. 48

          D.       Entire Agreement ................................................................................................ 48

          E.       Closing of Chapter 11 Case ................................................................................ 49

          F.       Successors and Assigns....................................................................................... 49

          G.       Reservation of Rights .......................................................................................... 49

          H.       Further Assurances.............................................................................................. 50

          I.       Severability ......................................................................................................... 50

          J.       Service of Documents ......................................................................................... 50

          K.       Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of
                   the Bankruptcy Code........................................................................................... 51

          L.       Governing Law ................................................................................................... 51

          M.       Tax Reporting and Compliance .......................................................................... 52

          N.       Exhibits and Schedules ....................................................................................... 52

          O.       Controlling Document ........................................................................................ 52




                                                              - vi -
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-1
                         944 Filed
                               Filed08/12/20
                                     01/22/21 Entered
                                               Entered08/12/20
                                                       01/22/2120:28:26
                                                                16:43:17 Page
                                                                          Page7 7ofof5959




                  DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION


          HIGHLAND CAPITAL MANAGEMENT, L.P., as debtor and debtor-in-possession in
  the above-captioned case (the “Debtor”), proposes the following chapter 11 plan of
  reorganization (the “Plan”) for, among other things, the resolution of the outstanding Claims
  against, and Equity Interests in, the Debtor. Unless otherwise noted, capitalized terms used in
  this Plan have the meanings set forth in Article I of this Plan. The Debtor is the proponent of this
  Plan within the meaning of section 1129 of the Bankruptcy Code.

          Reference is made to the Disclosure Statement (as such term is defined herein and
  distributed contemporaneously herewith) for a discussion of the Debtor’s history, business,
  results of operations, historical financial information, projections and assets, and for a summary
  and analysis of this Plan and the treatment provided for herein. There also are other agreements
  and documents that may be Filed with the Bankruptcy Court that are referenced in this Plan or
  the Disclosure Statement as Exhibits and Plan Documents. All such Exhibits and Plan
  Documents are incorporated into and are a part of this Plan as if set forth in full herein. Subject
  to the other provisions of this Plan, and in accordance with the requirements set forth in
  section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019, the Debtor reserves the right to
  alter, amend, modify, revoke, or withdraw this Plan prior to the Effective Date.

          If this Plan cannot be confirmed, for any reason, then subject to the terms set forth herein,
  this Plan may be revoked.

                                    ARTICLE I.
                   RULES OF INTERPRETATION, COMPUTATION OF TIME,
                         GOVERNING LAW AND DEFINED TERMS

  A.     Rules of Interpretation, Computation of Time and Governing Law

          For purposes hereof: (a) in the appropriate context, each term, whether stated in the
  singular or the plural, shall include both the singular and the plural, and pronouns stated in the
  masculine, feminine or neuter gender shall include the masculine, feminine and the neuter
  gender; (b) any reference herein to a contract, lease, instrument, release, indenture or other
  agreement or document being in a particular form or on particular terms and conditions means
  that the referenced document, as previously amended, modified or supplemented, if applicable,
  shall be substantially in that form or substantially on those terms and conditions; (c) any
  reference herein to an existing document or exhibit having been Filed or to be Filed shall mean
  that document or exhibit, as it may thereafter be amended, modified or supplemented in
  accordance with its terms; (d) unless otherwise specified, all references herein to “Articles,”
  “Sections,” “Exhibits” and “Plan Documents” are references to Articles, Sections, Exhibits and
  Plan Documents hereof or hereto; (e) unless otherwise stated, the words “herein,” “hereof,”
  “hereunder” and “hereto” refer to this Plan in its entirety rather than to a particular portion of this
  Plan; (f) captions and headings to Articles and Sections are inserted for convenience of reference
  only and are not intended to be a part of or to affect the interpretation hereof; (g) any reference to
  an Entity as a Holder of a Claim or Equity Interest includes such Entity’s successors and assigns;
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-1
                         944 Filed
                               Filed08/12/20
                                     01/22/21 Entered
                                               Entered08/12/20
                                                       01/22/2120:28:26
                                                                16:43:17 Page
                                                                          Page8 8ofof5959




  (h) the rules of construction set forth in section 102 of the Bankruptcy Code shall apply; (i) any
  term used in capitalized form herein that is not otherwise defined but that is used in the
  Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term in the
  Bankruptcy Code or the Bankruptcy Rules, as the case may be; and (j) “$” or “dollars” means
  Dollars in lawful currency of the United States of America. The provisions of Bankruptcy
  Rule 9006(a) shall apply in computing any period of time prescribed or allowed herein.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-1
                         944 Filed
                               Filed08/12/20
                                     01/22/21 Entered
                                               Entered08/12/20
                                                       01/22/2120:28:26
                                                                16:43:17 Page
                                                                          Page9 9ofof5959
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               10 of
                                                                                  1059
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               11 of
                                                                                  1159
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               12 of
                                                                                  1259
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               13 of
                                                                                  1359
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               14 of
                                                                                  1459
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               15 of
                                                                                  1559
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               16 of
                                                                                  1659
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               17 of
                                                                                  1759
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               18 of
                                                                                  1859
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               19 of
                                                                                  1959
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               20 of
                                                                                  2059
                                                                                     of
                                          59




                                ARTICLE II.
               ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS

 A.     Administrative Expense Claims

         On the later of the Effective Date or the date on which an Administrative Expense Claim
 becomes an Allowed Administrative Expense Claim, or, in each such case, as soon as practicable
 thereafter, each Holder of an Allowed Administrative Expense Claim (other than Professional
 Fee Claims) will receive, in full satisfaction, settlement, discharge and release of, and in
 exchange for, such Allowed Administrative Expense Claim either (i) payment in full in
 Available Cash for the unpaid portion of such Allowed Administrative Expense Claim; or
 (ii) such other less favorable treatment as agreed to in writing by the Debtor or the Reorganized
 Debtor, as applicable, and such Holder; provided, however, that Administrative Expense Claims
 incurred by the Debtor in the ordinary course of business may be paid in the ordinary course of
 business in the discretion of the Debtor in accordance with such applicable terms and conditions
 relating thereto without further notice to or order of the Bankruptcy Court. All statutory fees
 payable under 28 U.S.C. § 1930(a) shall be paid as such fees become due.

        If an Administrative Expense Claim (other than a Professional Fee Claim) is not paid by
 the Debtor in the ordinary course, the Holder of such Administrative Expense Claim must File,
 on or before the applicable Administrative Expense Claims Bar Date, and serve on the Debtor or
 Reorganized Debtor, as applicable, and such other Entities who are designated by the
 Bankruptcy Rules, the Confirmation Order or other order of the Bankruptcy Court, an
 application for allowance and payment of such Administrative Expense Claim.

        Objections to any Administrative Expense Claim (other than a Professional Fee Claim)
 must be Filed and served on the Debtor or the Reorganized Debtor, as applicable, and the party

                                                14
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               21 of
                                                                                  2159
                                                                                     of
                                          59



 asserting such Administrative Expense Claim by the Administrative Expense Claims Objection
 Deadline.

 B.     Professional Fee Claims

          Professionals or other Entities asserting a Professional Fee Claim for services rendered
 through the Effective Date must submit fee applications under sections 327, 328, 329,330, 331,
 503(b) or 1103 of the Bankruptcy Code and, upon entry of an order of the Bankruptcy Court
 granting such fee applications, such Professional Fee Claim shall promptly be paid in Cash in
 full to the extent provided in such order.

         Professionals or other Entities asserting a Professional Fee Claim for services rendered on
 or prior to the Effective Date must File, on or before the Professional Fee Claims Bar Date, and
 serve on the Debtor or Reorganized Debtor, as applicable, and such other Entities who are
 designated as requiring such notice by the Bankruptcy Rules, the Confirmation Order or other
 order of the Bankruptcy Court, an application for final allowance of such Professional Fee
 Claim.




 C.     Priority Tax Claims

         On or as soon as reasonably practicable after the later of (i) the Initial Distribution Date if
 such Priority Tax Claim is an Allowed Priority Tax Claim as of the Effective Date or (ii) the date
 on which such Priority Tax Claim becomes an Allowed Priority Tax Claim, each Holder of an
 Allowed Priority Tax Claim will receive in full satisfaction, settlement, discharge and release of,
 and in exchange for, such Allowed Priority Tax Claim, at the election of the Debtor: (a) Cash in
 an amount equal to the amount of such Allowed Priority Tax Claim, or (b) such other less
 favorable treatment as agreed to in writing by the Debtor and such Holder. Payment of statutory
 fees due pursuant to 28 U.S.C. § 1930(a)(6) will be made at all appropriate times until the entry
 of a final decree; provided, however, that the Debtor may prepay any or all such Claims at any
 time, without premium or penalty.

                                     ARTICLE III.
                          CLASSIFICATION AND TREATMENT OF
                        CLASSIFIED CLAIMS AND EQUITY INTERESTS

 A.     Summary

         All Claims and Equity Interests, except Administrative Expense Claims and Priority Tax
 Claims, are classified in the Classes set forth below. In accordance with section 1123(a)(1) of
 the Bankruptcy Code, Administrative Expense Claims, and Priority Tax Claims have not been
 classified.

                                                   15
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               22 of
                                                                                  2259
                                                                                     of
                                          59



         The categories of Claims and Equity Interests listed below classify Claims and Equity
 Interests for all purposes including, without limitation, confirmation and distribution pursuant to
 the Plan and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems
 a Claim or Equity Interest to be classified in a particular Class only to the extent that the Claim
 or Equity Interest qualifies within the description of that Class and will be deemed classified in a
 different Class to the extent that any remainder of such Claim or Equity Interest qualifies within
 the description of such different Class. A Claim or Equity Interest is in a particular Class only to
 the extent that any such Claim or Equity Interest is Allowed in that Class and has not been paid,
 released or otherwise settled (in each case, by the Debtor or any other Entity) prior to the
 Effective Date.




 C.     Elimination of Vacant Classes

         Any Class that, as of the commencement of the Confirmation Hearing, does not have at
 least one Holder of a Claim or Equity Interest that is Allowed in an amount greater than zero for
 voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of
 voting to accept or reject the Plan, and disregarded for purposes of determining whether the Plan
 satisfies section 1129(a)(8) of the Bankruptcy Code with respect to such Class.

 D.     Impaired/Voting Classes

         Claims and Equity Interests in                        are Impaired by the Plan, and only
 the Holders of Claims or Equity Interests in those Classes are entitled to vote to accept or reject
 the Plan.

 E.     Unimpaired/Non-Voting Classes

       Claims in                            are Unimpaired by the Plan, and such Holders are
 deemed to have accepted the Plan and are therefore not entitled to vote on the Plan.



                                                 16
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               23 of
                                                                                  2359
                                                                                     of
                                          59



 F.     Impaired/Non-Voting Classes




 G.     Cramdown

         If any Class of Claims or Equity Interests is deemed to reject this Plan or does not vote to
 accept this Plan, the Debtor may (i) seek confirmation of this Plan under section 1129(b) of the
 Bankruptcy Code or (ii) amend or modify this Plan in accordance with the terms hereof and the
 Bankruptcy Code. If a controversy arises as to whether any Claims or Equity Interests, or any
 class of Claims or Equity Interests, are Impaired, the Bankruptcy Court shall, after notice and a
 hearing, determine such controversy on or before the Confirmation Date.

 H.     Classification and Treatment of Claims and Equity Interests
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               24 of
                                                                                  2459
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               25 of
                                                                                  2559
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               26 of
                                                                                  2659
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               27 of
                                                                                  2759
                                                                                     of
                                          59




 I.     Special Provision Governing Unimpaired Claims

         Except as otherwise provided in the Plan, nothing under the Plan will affect the Debtor’s
 rights in respect of any Unimpaired Claims, including, without limitation, all rights in respect of
 legal and equitable defenses to or setoffs or recoupments against any such Unimpaired Claims.

 J.     Subordinated Claims




                                   ARTICLE IV.
                       MEANS FOR IMPLEMENTATION OF THIS PLAN

 A.     Summary
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               28 of
                                                                                  2859
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               29 of
                                                                                  2959
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               30 of
                                                                                  3059
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               31 of
                                                                                  3159
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               32 of
                                                                                  3259
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               33 of
                                                                                  3359
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               34 of
                                                                                  3459
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               35 of
                                                                                  3559
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               36 of
                                                                                  3659
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               37 of
                                                                                  3759
                                                                                     of
                                          59
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               38 of
                                                                                  3859
                                                                                     of
                                          59



                             ARTICLE V.
         TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 A.     Assumption, Assignment, or Rejection of Executory Contracts and Unexpired
        Leases

          Unless an Executory Contract or Unexpired Lease: (i) was previously assumed or
 rejected by the Debtor pursuant to a Final Order of the Bankruptcy Court entered prior to the
 Effective Date; (ii) previously expired or terminated pursuant to its own terms or by agreement
 of the parties thereto; (iii) is the subject of a motion to assume filed by the Debtor on or before
 the Confirmation Date; (iv) contains a change of control or similar provision that would be
 triggered by the Chapter 11 Case (unless such provision has been irrevocably waived); or (v) is
 specifically designated as a contract or lease to be assumed in the Plan Supplement, on the
 Effective Date, each Executory Contract and Unexpired Lease shall be deemed rejected pursuant
 to section 365 of the Bankruptcy Code, without the need for any further notice to or action,
 order, or approval of the Bankruptcy Court, unless such Executory Contract or Unexpired Lease
 is listed in the Plan Supplement.

         At any time on or prior to the Effective Date, the Debtor or the Reorganized Debtor, as
 applicable, may assign (subject to applicable law) any Executory Contract or Unexpired Lease,
 as determined by the Debtor in consultation with the Committee, or the Reorganized Debtor, as
 applicable.

         The Confirmation Order will constitute an order of the Bankruptcy Court approving the
 above-described assumptions, rejections, and assumptions and assignments. Except as otherwise
 provided herein or agreed to by the Debtor and the applicable counterparty, each assumed
 Executory Contract or Unexpired Lease shall include all modifications, amendments,
 supplements, restatements, or other agreements related thereto, and all rights related thereto.
 Modifications, amendments, supplements, and restatements to prepetition Executory Contracts
 and Unexpired Leases that have been executed by the Debtor during the Chapter 11 Case shall
 not be deemed to alter the prepetition nature of the Executory Contract or Unexpired Lease or the
 validity, priority, or amount of any Claims that may arise in connection therewith. To the extent
 applicable, no change of control (or similar provision) will be deemed to occur under any such
 Executory Contract or Unexpired Lease.

          If certain, but not all, of a contract counterparty’s Executory Contracts and/or Unexpired
 Leases are rejected pursuant to the Plan, the Confirmation Order shall be a determination that
 such counterparty’s Executory Contracts and/or Unexpired Leases that are being assumed
 pursuant to the Plan are severable agreements that are not integrated with those Executory
 Contracts and/or Unexpired Leases that are being rejected pursuant to the Plan. Parties seeking
 to contest this finding with respect to their Executory Contracts and/or Unexpired Leases must
 file a timely objection to the Plan on the grounds that their agreements are integrated and not
 severable, and any such dispute shall be resolved by the Bankruptcy Court at the Confirmation
 Hearing (to the extent not resolved by the parties prior to the Confirmation Hearing).




                                                 32
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               39 of
                                                                                  3959
                                                                                     of
                                          59



 B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases




        Rejection Claims shall be classified as Convenience Claims or General Unsecured
 Claims, as applicable, and shall be treated in accordance with ARTICLE III of this Plan.

 C.     Cure of Defaults for Assumed or Assigned Executory Contracts and Unexpired
        Leases

         Any monetary amounts by which any Executory Contract or Unexpired Lease to be
 assumed or assigned hereunder is in default shall be satisfied, under section 365(b)(1) of the
 Bankruptcy Code, by the Debtor upon assumption or assignment thereof, by payment of the
 default amount in Cash as and when due in the ordinary course or on such other terms as the
 parties to such Executory Contracts may otherwise agree. The Debtor may serve a notice on the
 Committee and parties to Executory Contracts or Unexpired Leases to be assumed or assigned
 reflecting the Debtor’s or Reorganized Debtor’s intention to assume or assign the Executory
 Contract or Unexpired Lease in connection with this Plan and setting forth the proposed cure
 amount (if any).

        If a dispute regarding (1) the amount of any payments to cure a default, (2) the ability of
 the Debtor, the Reorganized Debtor, or any assignee to provide “adequate assurance of future
 performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory
 Contract or Unexpired Lease to be assumed or assigned or (3) any other matter pertaining to
 assumption or assignment, the cure payments required by section 365(b)(1) of the Bankruptcy
 Code will be made following the entry of a Final Order or orders resolving the dispute and
 approving the assumption or assignment.

         Assumption or assignment of any Executory Contract or Unexpired Lease pursuant to the
 Plan or otherwise and full payment of any applicable cure amounts pursuant to this ARTICLE
 V.C shall result in the full release and satisfaction of any cure amounts, Claims, or defaults,
 whether monetary or nonmonetary, including defaults of provisions restricting the change in
 control or ownership interest composition or other bankruptcy-related defaults, arising under any
 assumed or assigned Executory Contract or Unexpired Lease at any time prior to the effective
 date of assumption or assignment. Any and all Proofs of Claim based upon Executory Contracts
 or Unexpired Leases that have been assumed or assigned in the Chapter 11 Case, including
 pursuant to the Confirmation Order, and for which any cure amounts have been fully paid
 pursuant to this ARTICLE V.C, shall be deemed disallowed and expunged as of the Effective
 Date without the need for any objection thereto or any further notice to or action, order, or
 approval of the Bankruptcy Court.



                                                33
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               40 of
                                                                                  4059
                                                                                     of
                                          59



 D.     Assumption of Insurance Policies

         Upon the Effective Date, the Reorganized Debtor will assume all of the Insurance
 Policies pursuant to section 365(a) of the Bankruptcy Code and all such Insurance Policies shall
 vest in the Reorganized Debtor. Unless previously effectuated by separate order entered by the
 Bankruptcy Court, entry of the Confirmation Order will constitute the Bankruptcy Court’s
 approval of the Debtor’s foregoing assumption of each of the Insurance Policies and all such
 Insurance Policies shall continue in full force and effect thereafter in accordance with their
 respective terms. Notwithstanding anything to the contrary contained in this Plan, confirmation
 of this Plan will not impair or otherwise modify any rights of the Debtor or the Reorganized
 Debtor under the Insurance Policies. To the extent that any Insurance Policy is not assumable, it
 will be Reinstated.

                                     ARTICLE VI.
                          PROVISIONS GOVERNING DISTRIBUTIONS

 A.     Dates of Distributions

         Except as otherwise provided in this Plan, on the Effective Date or as soon as reasonably
 practicable thereafter (or if a Claim is not an Allowed Claim or Equity Interest on the Effective
 Date, on the date that such Claim or Equity Interest becomes an Allowed Claim or Equity
 Interest, or as soon as reasonably practicable thereafter), each Holder of an Allowed Claim or
 Equity Interest against the Debtor shall receive the full amount of the distributions that this Plan
 provides for Allowed Claims or Allowed Equity Interests in the applicable Class and in the
 manner provided herein. If any payment or act under this Plan is required to be made or
 performed on a date that is not on a Business Day, then the making of such payment or the
 performance of such act may be completed on the next succeeding Business Day, but shall be
 deemed to have been completed as of the required date. If and to the extent there are Disputed
 Claims or Equity Interests, distributions on account of any such Disputed Claims or Equity
 Interests shall be made pursuant to the provisions provided in this Plan. Except as otherwise
 provided in this Plan, Holders of Claims and Equity Interests shall not be entitled to interest,
 dividends or accruals on the distributions provided for therein, regardless of whether
 distributions are delivered on or at any time after the Effective Date.




                                                 34
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               41 of
                                                                                  4159
                                                                                     of
                                          59




 B.     Distribution Agent




        The Distribution Agent shall be empowered to (a) effect all actions and execute all
 agreements, instruments, and other documents necessary to perform its duties under this Plan;
 (b) make all distributions contemplated hereby; (c) employ professionals to represent it with
 respect to its responsibilities; and (d) exercise such other powers as may be vested in the
 Distribution Agent by order of the Bankruptcy Court, pursuant to this Plan, or as deemed by the
 Distribution Agent to be necessary and proper to implement the provisions hereof.

         The Distribution Agent shall not have any obligation to make a particular distribution to a
 specific Holder of an Allowed Claim if such Holder is also the Holder of a Disputed Claim.

 C.     Cash Distributions

        Distributions of Cash may be made by wire transfer from a domestic bank, except that
 Cash payments made to foreign creditors may be made in such funds and by such means as the
 Distribution Agent determines are necessary or customary in a particular foreign jurisdiction.

 D.     Disputed Claims Reserve




 E.     Rounding of Payments

         Whenever this Plan would otherwise call for, with respect to a particular Person, payment
 of a fraction of a dollar, the actual payment or distribution shall reflect a rounding of such
 fraction to the nearest whole dollar (up or down), with half dollars being rounded down. To the
 extent that Cash to be distributed under this Plan remains undistributed as a result of the
 aforementioned rounding, such Cash or stock shall be treated as “Unclaimed Property” under this
 Plan.
                                                 35
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               42 of
                                                                                  4259
                                                                                     of
                                          59



 F.     De Minimis Distribution

        Except as to any Allowed Claim that is Unimpaired under this Plan, none of the Debtor,
 the Reorganized Debtor, or the Distribution Agent shall have any obligation to make any Plan
 Distributions with a value of less than $100, unless a written request therefor is received by the
 Distribution Agent from the relevant recipient at the addresses set forth in ARTICLE VI.I hereof
 within 120 days after the later of the (i) Effective Date and (ii) the date such Claim becomes an
 Allowed Claim.




 G.     Distributions on Account of Allowed Claims

        Except as otherwise agreed by the Holder of a particular Claim or as provided in this
 Plan, all distributions shall be made pursuant to the terms of this Plan and the Confirmation
 Order. Except as otherwise provided in this Plan, distributions to any Holder of an Allowed
 Claim shall, to the extent applicable, be allocated first to the principal amount of any such
 Allowed Claim, as determined for U.S. federal income tax purposes and then, to the extent the
 consideration exceeds such amount, to the remainder of such Claim comprising accrued but
 unpaid interest, if any (but solely to the extent that interest is an allowable portion of such
 Allowed Claim).

 H.     General Distribution Procedures




 I.     Address for Delivery of Distributions

         Distributions to Holders of Allowed Claims, to the extent provided for under this Plan,
 shall be made (1) at the addresses set forth in any written notices of address change delivered to
 the Debtor and the Distribution Agent; (2) at the address set forth on any Proofs of Claim Filed
 by such Holders (to the extent such Proofs of Claim are Filed in the Chapter 11 Case), (2), or (3)
 at the addresses in the Debtor’s books and records.

         If there is any conflict or discrepancy between the addresses set forth in (1) through (3) in
 the foregoing sentence, then (i) the address in Section (2) shall control; (ii) if (2) does not apply,
 the address in (1) shall control, and (iii) if (1) does not apply, the address in (3) shall control.

 J.     Undeliverable Distributions and Unclaimed Property




                                                  36
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               43 of
                                                                                  4359
                                                                                     of
                                          59




 K.     Withholding Taxes

         In connection with this Plan, to the extent applicable, the Distribution Agent shall comply
 with all tax withholding and reporting requirements imposed on them by any Governmental Unit,
 and all distributions made pursuant to this Plan shall be subject to such withholding and
 reporting requirements. The Distribution Agent shall be entitled to deduct any U.S. federal, state
 or local withholding taxes from any Cash payments made with respect to Allowed Claims, as
 appropriate. As a condition to receiving any distribution under this Plan, the Distribution Agent
 may require that the Holder of an Allowed Claim entitled to receive a distribution pursuant to
 this Plan provide such Holder’s taxpayer identification number and such other information and
 certification as may be deemed necessary for the Distribution Agent to comply with applicable
 tax reporting and withholding laws. If a Holder fails to comply with such a request within one
 year, such distribution shall be deemed an unclaimed distribution. Any amounts withheld
 pursuant hereto shall be deemed to have been distributed to and received by the applicable
 recipient for all purposes of this Plan.

 L.     Setoffs




 M.     Surrender of Cancelled Instruments or Securities

        As a condition precedent to receiving any distribution pursuant to this Plan on account of
 an Allowed Claim evidenced by negotiable instruments, securities, or notes canceled pursuant to
 ARTICLE IV of this Plan, the Holder of such Claim will tender the applicable negotiable
 instruments, securities, or notes evidencing such Claim (or a sworn affidavit identifying the


                                                 37
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               44 of
                                                                                  4459
                                                                                     of
                                          59



 negotiable instruments, securities, or notes formerly held by such Holder and certifying that they
 have been lost), to the Distribution Agent unless waived in writing by the Distribution Agent.

 N.     Lost, Stolen, Mutilated or Destroyed Securities

         In addition to any requirements under any applicable agreement and applicable law, any
 Holder of a Claim or Equity Interest evidenced by a security or note that has been lost, stolen,
 mutilated, or destroyed will, in lieu of surrendering such security or note to the extent required
 by this Plan, deliver to the Distribution Agent: (i) evidence reasonably satisfactory to the
 Distribution Agent of such loss, theft, mutilation, or destruction; and (ii) such security or
 indemnity as may be required by the Distribution Agent to hold such party harmless from any
 damages, liabilities, or costs incurred in treating such individual as a Holder of an Allowed
 Claim or Equity Interest. Upon compliance with ARTICLE VI.N of this Plan as determined by
 the Distribution Agent, by a Holder of a Claim evidenced by a security or note, such Holder will,
 for all purposes under this Plan, be deemed to have surrendered such security or note to the
 Distribution Agent.

                                  ARTICLE VII.
                       PROCEDURES FOR RESOLVING CONTINGENT,
                         UNLIQUIDATED AND DISPUTED CLAIMS

 A.     Filing of Proofs of Claim

        Unless such Claim appeared in the Schedules and is not listed as disputed, contingent, or
 unliquidated, or such Claim has otherwise been Allowed or paid, each Holder of a Claim was
 required to file a Proof of Claim on or prior to the Bar Date.

 B.     Disputed Claims




 C.     Procedures Regarding Disputed Claims or Disputed Equity Interests

        No payment or other distribution or treatment shall be made on account of a Disputed
 Claim or Disputed Equity Interest, even if a portion of the Claim is not disputed, unless and until
 such Disputed Claim or Disputed Equity Interest becomes an Allowed Claim and the amount of
 such Allowed Claim is determined by order of the Bankruptcy Court or by stipulation between
                                                38
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               45 of
                                                                                  4559
                                                                                     of
                                          59




 D.     Allowance of Claims and Equity Interests

         Following the date on which a Disputed Claim or Disputed Equity Interest becomes an
 Allowed Claim or Equity Interest after the Distribution Date, the Distribution Agent shall make a
 distribution to the Holder of such Allowed Claim or Equity Interest in accordance with the Plan.




        3.     Disallowance of Claims

         Any Claims or Equity Interests held by Entities from which property is recoverable under
 sections 542, 543, 550, or 553 of the Bankruptcy Code, or that are a transferee of a transfer
 avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy
 Code, shall be deemed disallowed pursuant to section 502(d) of the Bankruptcy Code, and
 holders of such Claims or Interests may not receive any distributions on account of such Claims
 or Interests until such time as such Causes of Action against that Entity have been settled or a
 Bankruptcy Court Order with respect thereto has been entered and all sums due, if any, to the


                                                39
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               46 of
                                                                                  4659
                                                                                     of
                                          59



        EXCEPT AS OTHERWISE PROVIDED HEREIN OR AS AGREED TO

 ANY AND ALL PROOFS OF CLAIM FILED AFTER THE BAR DATE SHALL BE
 DEEMED DISALLOWED AND EXPUNGED AS OF THE EFFECTIVE DATE
 WITHOUT ANY FURTHER NOTICE TO OR ACTION, ORDER, OR APPROVAL OF
 THE BANKRUPTCY COURT, AND HOLDERS OF SUCH CLAIMS MAY NOT
 RECEIVE ANY DISTRIBUTIONS ON ACCOUNT OF SUCH CLAIMS, UNLESS SUCH
 LATE PROOF OF CLAIM HAS BEEN DEEMED TIMELY FILED BY A FINAL
 ORDER.

                                     ARTICLE VIII.
                                EFFECTIVENESS OF THIS PLAN

 A.     Conditions Precedent to the Effective Date

        The Effective Date of this Plan will be conditioned upon the satisfaction or waiver by the
 Debtor (and, to the extent such condition requires the consent of the Committee, the consent of
 the Committee with such consent not to be unreasonably withheld), pursuant to the provisions of
 ARTICLE VIII.B of this Plan of the following:

           This Plan and the Plan Documents, including the
                                                              and all schedules, documents,
            supplements and exhibits to this Plan shall have been Filed in form and substance
            reasonably acceptable to the Debtor and the Committee.

           The Confirmation Order shall have been entered, not subject to stay pending appeal,
            and shall be in form and substance reasonably acceptable to the Debtor and the
            Committee.




                                                40
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               47 of
                                                                                  4759
                                                                                     of
                                          59




           All documents and agreements necessary to implement this Plan, including without
            limitation,
                                                              in each case in form and substance
            reasonably acceptable to the Debtor and the Committee, shall have (a) been tendered
            for delivery, and (b) been effected by, executed by, or otherwise deemed binding
            upon, all Entities party thereto and shall be in full force and effect. All conditions
            precedent to such documents and agreements shall have been satisfied or waived
            pursuant to the terms of such documents or agreements.

           All authorizations, consents, actions, documents, approvals (including any
            governmental approvals), certificates and agreements necessary to implement this
            Plan,
                                                                               ts, shall have been
            obtained, effected or executed and delivered to the required parties and, to the extent
            required, filed with the applicable governmental units in accordance with applicable
            laws and any applicable waiting periods shall have expired without any action being
            taken or threatened by any competent authority that would restrain or prevent
            effectiveness or consummation of the Restructuring.

 B.     Waiver of Conditions




 C.     Effect of Non-Occurrence of Conditions to Effectiveness

         Unless waived as set forth in ARTICLE VIII.B, if the Effective Date of this Plan does not
 occur within twenty calendar days of entry of the Confirmation Order, the Debtor may withdraw
 this Plan and, if withdrawn, the Plan shall be of no further force or effect.

 D.     Dissolution of the Committee




                                                41
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               48 of
                                                                                  4859
                                                                                     of
                                          59




                                  ARTICLE IX.
                 EXCULPATION, INJUNCTION AND RELATED PROVISIONS

 A.     General

         Notwithstanding anything contained in the Plan to the contrary, the allowance,
 classification and treatment of all Allowed Claims and Equity Interests and their respective
 distributions and treatments under the Plan shall take into account the relative priority and rights
 of the Claims and the Equity Interests in each Class in connection with any contractual, legal and
 equitable subordination rights relating thereto whether arising under general principles of
 equitable subordination, section 510 of the Bankruptcy Code, or otherwise.

 B.     Discharge of Claims

         To the fullest extent provided under section 1141(d)(1)(A) and other applicable
 provisions of the Bankruptcy Code, except as otherwise expressly provided by this Plan or the
 Confirmation Order, all consideration distributed under this Plan will be in exchange for, and in
 complete satisfaction, settlement, discharge, and release of, all Claims and Equity Interests of
 any kind or nature whatsoever against the Debtor or any of its Assets or properties, and
 regardless of whether any property will have been distributed or retained pursuant to this Plan on
 account of such Claims or Equity Interests. Except as otherwise expressly provided by this Plan
 or the Confirmation Order, upon the Effective Date, the Debtor and its Estate will be deemed
 discharged and released under and to the fullest extent provided under section 1141(d)(1)(A) and
 other applicable provisions of the Bankruptcy Code from any and all Claims and Equity Interests
 of any kind or nature whatsoever, including, but not limited to, demands and liabilities that arose
 before the Confirmation Date, and all debts of the kind specified in section 502(g), 502(h), or
 502(i) of the Bankruptcy Code.

 C.     Exculpation

        To the maximum extent permitted by applicable law, no Exculpated Party will have or
 incur, and each Exculpated Party is hereby exculpated from, any claim, obligation, suit,
 judgment, damage, demand, debt, right, Cause of Action, remedy, loss, and liability for conduct
 occurring on or after the Petition Date in connection with or arising out of (i) the filing and
 administration of the Chapter 11 Case; (ii) the negotiation and pursuit of the Disclosure
 Statement, the Plan, or the solicitation of votes for, or confirmation of, the Plan; (iii) the funding
 or consummation of the Plan (including the Plan Supplement) or any related agreements,
 instruments, or other documents, the solicitation of votes on the Plan, the offer, issuance, and

                                                  42
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               49 of
                                                                                  4959
                                                                                     of
                                          59



 Plan Distribution of any securities issued or to be issued pursuant to the Plan,
                           whether or not such Plan Distributions occur following the Effective
 Date; (iv) the implementation of the Plan; and (v) any negotiations, transactions, and
 documentation in connection with the foregoing clauses (i)-(v); provided, however, the
 foregoing will not apply to any acts or omissions of an Exculpated Party arising out of or related
 to acts or omissions that constitute bad faith, fraud, gross negligence, criminal misconduct, or
 willful misconduct. This exculpation shall be in addition to, and not in limitation of, all other
 releases, indemnities, exculpations, any other applicable law or rules, or any other provisions of
 this Plan, including ARTICLE IV.C.2, protecting such Exculpated Parties from liability.

 D.     Releases by the Debtor

         On and after the Effective Date, each Released Party is deemed to be, hereby
 conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged by
 the Debtor and the Estate, in each case on behalf of themselves and their respective successors,
 assigns, and representatives,
             rom any and all Causes of Action, including any derivative claims, asserted on behalf
 of the Debtor, whether known or unknown, foreseen or unforeseen, matured or unmatured,
 existing or hereafter arising, in law, equity, contract, tort or otherwise, that the Debtor or the
 Estate would have been legally entitled to assert in their own right (whether individually or
 collectively) or on behalf of the holder of any Claim against, or Interest in, a Debtor or other
 Person. Notwithstanding anything contained herein to the contrary, the foregoing release does
 not release (i) any obligations of any party under the Plan or any document, instrument, or
 agreement executed to implement the Plan, (ii) the rights or obligations of any current employee
 of the Debtor under any employment agreement or plan, (iii) the rights of the Debtor with respect
 to any confidentiality provisions or covenants restricting competition in favor of the Debtor
 under any employment agreement with a current or former employee of the Debtor, or (iv) any
 Causes of Action arising from willful misconduct, criminal misconduct, actual fraud, or gross
 negligence of such applicable Released Party as determined by Final Order of the Bankruptcy
 Court or any other court of competent jurisdiction.

 E.     Preservation of Rights of Action

        1.      Maintenance of Causes of Action




                                                43
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               50 of
                                                                                  5059
                                                                                     of
                                          59



        2.      Preservation of All Causes of Action Not Expressly Settled or Released

         Unless a Cause of Action against a Holder of a Claim or an Equity Interest or other Entity
 is expressly waived, relinquished, released, compromised or settled in this Plan or any Final
 Order (including, without limitation, the Confirmation Order), such Cause of Action is expressly
 reserved for later adjudication
 (including, without limitation, Causes of Action not specifically identified or of which the
 Debtor may presently be unaware or that may arise or exist by reason of additional facts or
 circumstances unknown to the Debtor at this time or facts or circumstances that may change or
 be different from those the Debtor now believes to exist) and, therefore, no preclusion doctrine,
 including, without limitation, the doctrines of res judicata, collateral estoppel, issue preclusion,
 claim preclusion, waiver, estoppel (judicial, equitable or otherwise) or laches will apply to such
 Causes of Action as a consequence of the confirmation, effectiveness, or consummation of this
 Plan based on the Disclosure Statement, this Plan or the Confirmation Order, except where such
 Causes of Action have been expressly released in this Plan or any other Final Order (including,
 without limitation, the Confirmation Order).




 F.     Injunction

         Upon entry of the Confirmation Order, all holders of Claims and Equity Interests and
 other parties in interest, along with their respective Related Persons, shall be enjoined from
 taking any actions to interfere with the implementation or consummation of the Plan.

         Except as expressly provided in the Plan, the Confirmation Order, or a separate order of
 the Bankruptcy Court, all Entities who have held, hold, or may hold Claims against or Equity
 Interests in the Debtor (whether proof of such Claims or Equity Interests has been filed or not
 and whether or not such Entities vote in favor of, against or abstain from voting on the Plan or
 are presumed to have accepted or deemed to have rejected the Plan) and other parties in interest,
 along with their respective Related Persons, are permanently enjoined, on and after the Effective
 Date, with respect to such Claims and Equity Interests, from (i) commencing, conducting, or
 continuing in any manner, directly or indirectly, any suit, action, or other proceeding of any kind
 (including any proceeding in a judicial, arbitral, administrative or other forum) against or
 affecting the

                  , (ii) enforcing, levying, attaching (including any prejudgment attachment),
 collecting, or otherwise recovering by any manner or means, whether directly or indirectly, any
 judgment, award, decree, or order against

                                                           , (iii) creating, perfecting, or otherwise
 enforcing in any manner, directly or indirectly, any encumbrance of any kind against

                                                                                               , (iv)
 asserting any right of setoff, directly or indirectly, against any obligation due from

                                                 44
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               51 of
                                                                                  5159
                                                                                     of
                                          59




                     and (v) acting or proceeding in any manner, in any place whatsoever, that
 does not conform to or comply with the provisions of the Plan.

        The injunctions set forth herein shall extend to any successors of
                                               and their respective property and interests in
 property.




 G.     Term of Injunctions or Stays

         Unless otherwise provided in this Plan, the Confirmation Order, or in a Final Order of the
 Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Case
 under section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the
 Confirmation Date, shall remain in full force and effect until the later of the Effective Date and
 the date indicated in the order providing for such injunction or stay.

                                        ARTICLE X.
                                   BINDING NATURE OF PLAN

         On the Effective Date, and effective as of the Effective Date, the Plan, including, without
 limitation, the provisions in ARTICLE IX, will bind, and will be deemed binding upon, all
 Holders of Claims against and Equity Interests in the Debtor and such Holder’s respective
 successors and assigns, to the maximum extent permitted by applicable law, notwithstanding
 whether or not such Holder will receive or retain any property or interest in property under the
 Plan. All Claims and Debts shall be fixed and adjusted pursuant to this Plan. The Plan shall also
 bind any taxing authority, recorder of deeds, or similar official for any county, state,
 Governmental Unit or parish in which any instrument related to the Plan or related to any
 transaction contemplated thereby is to be recorded with respect to nay taxes of the kind specified
 in Bankruptcy Code section 1146(a).

                                      ARTICLE XI.
                                 RETENTION OF JURISDICTION

         Pursuant to sections 105 and 1142 of the Bankruptcy Code and notwithstanding the entry
 of the Confirmation Order and the occurrence of the Effective Date, the Bankruptcy Court shall,
 after the Effective Date, retain such jurisdiction over the Chapter 11 Case and all Entities with
                                                  45
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               52 of
                                                                                  5259
                                                                                     of
                                          59



 respect to all matters related to the
 and this Plan as legally permissible, including, without limitation, jurisdiction to:

           allow, disallow, determine, liquidate, classify, estimate or establish the priority,
            secured, unsecured, or subordinated status of any Claim or Equity Interest, including,
            without limitation, the resolution of any request for payment of any Administrative
            Expense Claim and the resolution of any and all objections to the allowance or
            priority of any Claim or Equity Interest;

           grant or deny any applications for allowance of compensation or reimbursement of
            expenses authorized pursuant to the Bankruptcy Code or this Plan, for periods ending
            on or before the Effective Date; provided, however, that, from and after the Effective
            Date, the Reorganized Debtor shall pay Professionals in the ordinary course of
            business for any work performed after the Effective Date subject to the terms of this
            Plan and the Confirmation Order, and such payment shall not be subject to the
            approval of the Bankruptcy Court;




           make any determination with respect to a claim or cause of action against a Plan Party
            as set forth in ARTICLE IX;

           resolve any claim or cause of action against an Exculpated Party or Plan Party arising
            from or related to the Chapter 11 Case, the negotiation of this Plan, the administration
            of the Plan or property to be distributed under the Plan, the wind down of the business
            of the Debtor or Reorganized Debtor, or the transactions in furtherance of the




                                                  46
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               53 of
                                                                                  5359
                                                                                     of
                                          59



           resolve any issues related to any matters adjudicated in the Chapter 11 Case;

           ensure that distributions to Holders of Allowed Claims and Allowed Equity Interests
            are accomplished pursuant to the provisions of this Plan;




           enter such orders as may be necessary or appropriate to implement, effectuate, or
            consummate the provisions of this Plan, the Plan Documents, and all other contracts,
            instruments, releases, and other agreements or documents adopted in connection with
            this Plan, the Plan Documents, or the Disclosure Statement;

           resolve any cases, controversies, suits or disputes that may arise in connection with
            the implementation, effectiveness, consummation, interpretation, or enforcement of
            this Plan or any Entity’s obligations incurred in connection with this Plan;

           issue injunctions and enforce them, enter and implement other orders or take such
            other actions as may be necessary or appropriate to restrain interference by any Entity
            with implementation, effectiveness, consummation, or enforcement of this Plan,
            except as otherwise provided in this Plan;

           enforce the terms and conditions of this Plan and the Confirmation Order;

           resolve any cases, controversies, suits or disputes with respect to the release,
            exculpation, indemnification, and other provisions contained herein and enter such
            orders or take such others actions as may be necessary or appropriate to implement or
            enforce all such releases, injunctions and other provisions;

           enter and implement such orders or take such others actions as may be necessary or
            appropriate if the Confirmation Order is modified, stayed, reversed, revoked or
            vacated;

           resolve any other matters that may arise in connection with or relate to this Plan, the
            Disclosure Statement, the Confirmation Order, the Plan Documents, or any contract,
            instrument, release, indenture or other agreement or document adopted in connection
            with this Plan or the Disclosure Statement; and

           enter an order concluding or closing the Chapter 11 Case after the Effective Date.


                                                47
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               54 of
                                                                                  5459
                                                                                     of
                                          59



                                      ARTICLE XII.
                                 MISCELLANEOUS PROVISIONS

 A.     Payment of Statutory Fees and Filing of Reports




 B.     Modification of Plan

         Effective as of the date hereof and subject to the limitations and rights contained in this
 Plan: (a) the Debtor reserves the right, in accordance with the Bankruptcy Code and the
 Bankruptcy Rules, to amend or modify this Plan prior to the entry of the Confirmation Order
 with the consent of the Committee, such consent not to be unreasonably withheld; and (b) after
 the entry of the Confirmation Order, the Debtor may, after notice and hearing and entry of an
 order of the Bankruptcy Court, amend or modify this Plan, in accordance with section 1127(b) of
 the Bankruptcy Code or remedy any defect or omission or reconcile any inconsistency in this
 Plan in such manner as may be necessary to carry out the purpose and intent of this Plan.

 C.     Revocation of Plan

         The Debtor reserves the right to revoke or withdraw this Plan prior to the Confirmation
 Date and to File a subsequent chapter 11 plan with the consent of the Committee. If the Debtor
 revokes or withdraws this Plan prior to the Confirmation Date, then: (i) this Plan shall be null
 and void in all respects; (ii) any settlement or compromise embodied in this Plan, assumption of
 Executory Contracts or Unexpired Leases effected by this Plan and any document or agreement
 executed pursuant hereto shall be deemed null and void except as may be set forth in a separate
 order entered by the Bankruptcy Court; and (iii) nothing contained in this Plan shall:
 (a) constitute a waiver or release of any Claims by or against, or any Equity Interests in, the
 Debtor or any other Entity; (b) prejudice in any manner the rights of the Debtor or any other
 Entity; or (c) constitute an admission, acknowledgement, offer or undertaking of any sort by the
 Debtor or any other Entity.

 D.     Entire Agreement

        Except as otherwise described herein, this Plan supersedes all previous and
 contemporaneous negotiations, promises, covenants, agreements, understandings, and
 representations on such subjects, all of which have become merged and integrated into this Plan.


                                                 48
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               55 of
                                                                                  5559
                                                                                     of
                                          59



 E.     Closing of Chapter 11 Case




 F.     Successors and Assigns




 G.     Reservation of Rights




                                          49
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               56 of
                                                                                  5659
                                                                                     of
                                          59



 H.     Further Assurances




 I.     Severability

         If, prior to the Confirmation Date, any term or provision of this Plan is determined by the
 Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court will have the
 power to alter and interpret such term or provision to make it valid or enforceable to the
 maximum extent practicable, consistent with the original purpose of the term or provision held to
 be invalid, void, or unenforceable, and such term or provision will then be applicable as altered
 or interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder of
 the terms and provisions of this Plan will remain in full force and effect and will in no way be
 affected, impaired, or invalidated by such holding, alteration, or interpretation. The
 Confirmation Order will constitute a judicial determination and will provide that each term and
 provision of this Plan, as it may have been altered or interpreted in accordance with the
 foregoing, is valid and enforceable pursuant to its terms.

 J.     Service of Documents




                                                 50
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               57 of
                                                                                  5759
                                                                                     of
                                          59




 K.     Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of the
        Bankruptcy Code

         To the extent permitted by applicable law, pursuant to section 1146(a) of the Bankruptcy
 Code, any transfers of property pursuant hereto shall not be subject to any Stamp or Similar Tax
 or governmental assessment in the United States, and the Confirmation Order shall direct the
 appropriate federal, state or local governmental officials or agents or taxing authority to forego
 the collection of any such Stamp or Similar Tax or governmental assessment and to accept for
 filing and recordation instruments or other documents pursuant to such transfers of property
 without the payment of any such Stamp or Similar Tax or governmental assessment. Such
 exemption specifically applies, without limitation, to (i) all actions, agreements and documents
 necessary to evidence and implement the provisions of and the distributions to be made under
 this Plan; (ii) the maintenance or creation of security or any Lien as contemplated by this Plan;
 and (iii) assignments, sales, or transfers executed in connection with any transaction occurring
 under this Plan.

 L.     Governing Law

          Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or other federal
  law is applicable, or to the extent that an exhibit or schedule to this Plan provides otherwise,
  the rights and obligations arising under this Plan shall be governed by, and construed and
                                                 51
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               58 of
                                                                                  5859
                                                                                     of
                                          59



  enforced in accordance with, the laws of Texas, without giving effect to the principles of
  conflicts of law of such jurisdiction;




 M.     Tax Reporting and Compliance

         The Debtor is hereby authorized to request an expedited determination under
 section 505(b) of the Bankruptcy Code of the tax liability of the Debtor is for all taxable periods
 ending after the Petition Date through, and including, the Effective Date.

 N.     Exhibits and Schedules

      All exhibits and schedules to this Plan, if any, including the Exhibits and the Plan
 Documents, are incorporated and are a part of this Plan as if set forth in full herein.

 O.     Controlling Document

        In the event of an inconsistency between this Plan and any other instrument or document
 created or executed pursuant to this Plan, or between this Plan and the Disclosure Statement, this
 Plan shall control. The provisions of this Plan, the Disclosure Statement, and any Plan
 Document, on the one hand, and of the Confirmation Order, on the other hand, shall be construed
 in a manner consistent with each other so as to effectuate the purposes of each; provided,
 however, that if there is determined to be any inconsistency between any provision of this Plan,
 the Disclosure Statement, and any Plan Document, on the one hand, and any provision of the
 Confirmation Order, on the other hand, that cannot be so reconciled, then, solely to the extent of
 such inconsistency, the provisions of the Confirmation Order shall govern, and any such
 provisions of the Confirmation Order shall be deemed a modification of this Plan, the Disclosure
 Statement, and the Plan Documents, as applicable.

                             [Remainder of Page Intentionally Blank]




                                                 52
Case 19-34054-sgj11 Doc 1796-1
                        944 Filed
                                Filed
                                   08/12/20
                                      01/22/21Entered
                                                 Entered
                                                      08/12/20
                                                         01/22/21
                                                               20:28:26
                                                                  16:43:17Page
                                                                            Page
                                                                               59 of
                                                                                  5959
                                                                                     of
                                          59



  Dated: August 12, 2020
                                            Respectfully submitted,

                                            HIGHLAND CAPITAL MANAGEMENT, L.P.
                                            (by its general partner, Strand Advisors, Inc.)

                                               By:
                                                 John S. Dubel
                                                 Director

                                               By:
                                                 James P. Seery, Jr.
                                                 Director

                                               By:
                                                 Russell Nelms
                                                 Director
 Prepared by:

 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No.143717)
 Ira D. Kharasch (CA Bar No. 109084)
 Gregory V. Demo (NY Bar No. 5371992)
 10100 Santa Monica Boulevard, 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760
 Email: jpomerantz@pszjlaw.com
         ikharasch@pszjlaw.com
         gdemo@pszjlaw.com

 and

 HAYWARD & ASSOCIATES PLLC
 Melissa S. Hayward (TX Bar No. 24044908)
 Zachery Z. Annable (TX Bar No. 24053075)
 10501 N. Central Expy, Ste. 106
 Dallas, TX 75231
 Telephone: (972) 755-7100
 Facsimile: (972) 755-7110
 Email: MHayward@HaywardFirm.com
         ZAnnable@HaywardFirm.com

 Counsel for the Debtor and Debtor-in-Possession




 DOCS_NY:40509.17 36027/002
